Title: To Alexander Hamilton from David Ross, 16 November 1796
From: Ross, David
To: Hamilton, Alexander



Bladensburgh [Maryland] Novr. 16. 1796
Dear Sir

Being engaged in electioneering prevented my writing as soon as I intended that a Mr. Reese (formerly of Baltimore & now connected with a Whole sale Store in Philadelphia) is said to have circulated in George Town, that he had seen, or heard of, a letter of yours to your friends in one of the West India Islands, in which you boasted of the hand you had in promoting our General Government but that it was not yet to your liking & that you had hopes still of introducing a King & Nobility and that you had keept up a correspondence for three years with the British Minister Mr Pitt, but as to the nature of it that was left to every one to draw his own inference. I thought it proper you should know this & judge for yourself whether it was worth your notice. One of Co. Mercers party came full of it from George Town to this place.
I have lately heard it hinted that you had acquiesced in Co. Mercers charge of your having through motives of friendship favor’d the Contractor for supplying the Western Army with Provisions, by your declining the issue it had been put on, by your correspondence with him. I took the liberty of asserting that if nothing farther had passed than what I knew of, that I had no doubt but that you considered any thing Co. Mercer could say of you was not worth your notice after I had enclosed to you Capt. Campbells & my answer lodged at the Printing office at Annapolis, to Co Mercers “Detail”—mentioning at the same time what those answers were. If anything farther has passed between you than what I know of I shall be glad to be informed and if there has not, whether I am right as to your motives for not doing what your correspondence intimated as I have no doubt but the subject will become more public & I wish to have it in my power to contradict & prevent the inference that may be otherwise drawn to your prejudice.
Co Mercer has done as to Mr Adams ⟨–⟩ as to yourself charging him in a late public sp⟨eech – –⟩ District with being an advocate for monarc⟨hy-⟩ partial quotations from his Works, and that he held the poorer classes of People in the greatest contempt—& gave in evidence of it, that Mr Adams at a sumptuous entertainment, told Co Mercer that that was too good for him & that such a Democrat (or Republican) ought to be satisfied with black broth and brown bread. I was present.
If any thing of this sort did pass Mr Adams was ridiculing Co Mercers pretensions to equality & Popularity as I have no doubt he enjoyed the entertainment as much, & showed as much as if not more aristocratical self-importance than, any one of the Company.

This party now assume the name of Republican & those that oppose them are monarchy men & Aristocrats: & these very men that were such opposers of the existing Government now profess the greatest attachment to it & alarm the People with apprehensions for their Government & liberties if they do not elect Mr Jefferson. And as the great body of the People have no knowledge of the characters & as Mr Jeffersons advocates are in general much the most active I should not be surprized if they should be imposed on to do what is so much against their own interest by risking the Peace & happiness of this Country in one who appears not to have been attached to the measures of Government which have keept us clear of European quarrels & secured to us the benefits of Neutrality.
In our District we have had the pleasure of defeating Co. Mercers & Mr Masons speeches by electing one who is for persevering in our present measures of Government; altho’ they had a majority in this County owing to the great confidence some of our leading characters have still in Co Mercer & his Politicks.
In haste   Your friend & obedt Servt.

David Ross

